      Case 4:19-cv-00180-BSM Document 24 Filed 04/21/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

MARTHA EDWARDS                                                              PLAINTIFF

v.                        CASE NO. 4:19-CV-00180-BSM

WAL-MART STORES INC, et al.                                             DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED, this 21st day of April, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
